DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 10-13, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohngen (U.S. Pub. No. 2012/0157997 A1, hereinafter “Sohngen”). 
Sohngen discloses, regarding claim 1, an intramedullary nail assembly (20, see Fig. 9), comprising: an intramedullary nail (22) having an outer surface and an opposing inner surface, the outer surface extending from a leading end (18) of the intramedullary nail to a trailing end (24) of the intramedullary nail, the inner surface defining a cannulation (42) that extends into the trailing end towards the leading end about a central axis of the intramedullary nail (see Fig. 9), the intramedullary nail defining at least one nail hole (90) that extends into the outer surface and through the inner surface (see Fig. 9); and an inlay (94) having an outer surface (e.g. outer surface of 94) and an 
Regarding claim 2, wherein the at least one engagement feature includes an engagement member (100) configured to engage the intramedullary nail to removably lock the inlay within the cannulation of the intramedullary nail (see para. [0032]).
Regarding claim 4, wherein the intramedullary nail includes a receiving element (64 and 46), the receiving element being configured to engage the engagement 
Regarding claim 6, wherein the engagement member is positioned adjacent to one of the at least one inlay hole (see Fig. 9, note that the engagement member is close or near to the at least one inlay hole). 
Regarding claim 10, wherein the at least one nail hole and the at least one inlay hole comprise compression slots (see para. [0040] “elongated in the longitudinal direction”), and wherein the at least one nail hole is substantially congruent to the at least one inlay hole (see Fig. 9). 
Regarding claim 11, wherein the inner surface of the intramedullary nail defines a nail shoulder (see annotated Fig. 9 below), and wherein the inner outer surface of the inlay defines an inlay shoulder (see annotated Fig. 9 below), wherein contact between the nail shoulder and the inlay shoulder when the inlay is positioned within the cannulation of the intramedullary nail substantially prevents movement of the inlay relative to the intramedullary nail in an axial direction (see Fig. 9 note that the shoulder prevents axial movement toward the leading end, while 100 prevents axial movement toward the trailing end).

    PNG
    media_image1.png
    708
    522
    media_image1.png
    Greyscale

Sohngen discloses, regarding claim 12, an inlay (94, see Fig. 9) for an intramedullary nail assembly (20, see Fig. 9), the intramedullary nail assembly including an intramedullary nail (22) having an outer surface (e.g. outer surface of 22) and an opposing inner surface (e.g. inner surface of 22), the outer surface extending from a leading end (18) of the intramedullary nail to a trailing end (24) of the intramedullary nail (see Fig. 9), the inner surface defining a cannulation (42) that extends into the trailing end towards the leading end about a central axis of the intramedullary nail (see Fig. 9), and the intramedullary nail defining at least one nail hole (90) that extends into the outer surface to the inner surface (see Fig. 9), the inlay comprising: an outer surface (e.g. outer surface of 94) and an opposing inner surface (e.g. inner surface of 94, see Fig. 9) 
Regarding claim 13, wherein the at least one engagement feature includes an engagement member (100) configured to engage the intramedullary nail to removably lock the inlay within the cannulation of the intramedullary nail (see para. [0032]).
Regarding claim 16, wherein the inlay body has an outer surface (e.g. outer surface of 94) and an opposing inner surface (e.g. inner surface of 94, see Fig. 9), the inner surface of the inlay defining a cannulation (see Fig. 9, note cannulation that receives 104), wherein when the inlay is positioned within the cannulation of the nail 
Sohngen discloses, regarding claim 18, a method of assembling an intramedullary nail assembly (see Fig. 9), the method comprising: aligning an inlay (94) with an intramedullary nail (22), the intramedullary nail including a body (e.g. body of 22) having an outer surface (e.g. outer surface of 22) and an opposing inner surface (e.g. inner surface of 22), the outer surface extending from a leading end (18) of the body to a trailing end (24) of the body, the inner surface defining a cannulation (42) that extends into the trailing end towards the leading end about a central axis of the intramedullary nail (see Fig. 9), the intramedullary nail defining at least one nail hole (90) that extends into the outer surface and through the inner surface (see Fig. 9); and inserting the inlay into the cannulation of the body (see Fig. 9), the inlay having an outer surface (e.g. outer surface of 94) and an opposing inner surface (e.g. outer surface of 94), the inlay defining at least one inlay hole (e.g. hole through 94 through which 92 extends) that extends into the outer surface of the inlay and through the inner surface of the inlay (see Fig. 9), wherein after the inserting step, the at least one nail hole is aligned with a respective at least one inlay hole (see Fig. 9) and at least one an engagement feature (96 and 76) that extends from the outer surface of the inlay (see Fig. 8B) engages the intramedullary nail (see Fig. 9, note that 96 directly engages grooves / channel 46 and 76 engages the intramedullary nail via 100) so as to limit both of (1) translation of the inlay relative to the intramedullary nail along the central axis of the intramedullary nail toward the trailing end (see paras. [0032], [0034] and [0040], see Fig. 9, note that translation of the inlay toward the trailing end is limited the engagement 
Regarding claim 19, wherein the inserting step comprises removably locking the inlay within the cannulation of the body after the inlay is inserted so as to limit linear and rotational movement between the inlay and the body (see paras. [0032], [0034], and [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohngen, as applied to claims 1 and 12 above, and in view of Daly et al. (U.S. Pub. No. 2020/0323568 A1, hereinafter “Daly”). 
Sohngen discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 9, wherein the at least one nail hole and the at least one inlay hole comprise fastener holes, and wherein the at least one nail hole is substantially congruent to the at least one inlay hole; regarding claim 17, wherein the inlay defines a hole that extends into the outer surface of the inlay and through the inner surface of the inlay, the inlay hole being positioned to align with a hole defined by the intramedullary nail that extends into the outer surface of the intramedullary nail and through the inner surface of the intramedullary nail.
Daly discloses an intramedullary nail system (1, see Fig. 1A), wherein inlay (4) and the intramedullary nail (22) include more than one hole (14, 14a, 18, 18a) substantially aligned / congruent (see Fig. 1B) in order to enable more than one screw to be accommodated for fixing the intramedullary nail to the bone (see paras. [0103]-[0104]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inlay and the intramedullary nail in Sohngen to include more than one fastener holes in view of Daly in order to enable more than one screw to be accommodated for fixing the intramedullary nail to the bone. 



Allowable Subject Matter
Claim(s) 5, 7-8, 14, 20-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773